Case 6:20-cr-00050-JDK-KNM Document 75 Filed 01/07/21 Page 1 of 2 PageID #: 190




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

                                           §
 UNITED STATES OF AMERICA                  §
 v.                                        §
                                           §            Case No. 6:20-cr-00050-JDK
 RALPH PAUL PRESSLEY, III (3),             §
                                           §
       Defendant.                          §

           ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
           OF FACT AND RECOMMMENDATION ON GUILTY PLEA

       The Court referred this matter to the Honorable K. Nicole Mitchell,

 United States Magistrate Judge, for administration of a guilty plea under Federal

 Rule of Criminal Procedure 11. The Magistrate Judge conducted a hearing in the

 form and manner prescribed by Rule 11 and issued Findings of Fact and

 Recommendation on Guilty Plea.         The Magistrate Judge Recommended that

 the Court accept Defendant’s guilty plea and adjudge Defendant guilty on Count

 Four of the Indictment.

       The parties have not objected to the Magistrate Judge’s findings. The Court

 hereby ADOPTS the Findings of Fact and Recommendation on Guilty Plea of the

 United States Magistrate Judge. The Court also accepts Defendant’s plea but defers

 acceptance of the plea agreement until after review of the presentence report.

       In accordance with Defendant’s guilty plea, the Court finds Defendant Ralph

 Paul Pressley, III, GUILTY of Count Four of the Indictment, charging a violation of

 21 U.S.C. § 841(a)(1)—Possession with Intent to Distribute and Distribution of

 Methamphetamine.




                                           1
Case 6:20-cr-00050-JDK-KNM Document 75 Filed 01/07/21 Page 2 of 2 PageID #: 191



   So ordered and signed on this
   Jan 6, 2021




                                       2
